PER CURIAM.
We grant the petition for writ of prohibition filed by the Petitioner, Charlene Birch, seeking to prohibit Judge Margaret T. Waller from presiding further in the paternity petition below. Birch’s motion for disqualification sets forth facts which, if taken as true, are legally sufficient grounds for disqualification of Judge Waller pursuant to Florida Rule of Judicial Administration 2.160.1
The petition for writ of prohibition is granted. We withhold issuing a writ, as we assume trial court compliance.
PETITION GRANTED.
SHARP, W., GRIFFIN and LAWSON, JJ., concur.

. The Respondent, Michael Babstock, declined the opportunity to show cause why this petition should not be granted.